UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-2019


EMMANUEL OBITA,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 13, 2012                Decided:   December 20, 2012


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Emmanuel Obita, Petitioner Pro Se.   Kiley L. Kane, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Emmanuel      Obita,       a     native     and    citizen      of   Sudan, 1

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)      dismissing        his   appeal      from   the    immigration

judge’s denial of his request for deferral of removal under the

Convention Against Torture.                  For the reasons discussed below, we

dismiss the petition for review.

              Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006), to review the final order of removal of an alien who is

removable         for   having    been        convicted    of     certain      enumerated

crimes, including an aggravated felony.                       Under § 1252(a)(2)(C),

we retain jurisdiction “to review factual determinations that

trigger      the    jurisdiction-stripping           provision,        such   as   whether

[Obita] [i]s an alien and whether []he has been convicted of an

aggravated felony.”              Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th       Cir.    2002).         Once        we    confirm      these       two   factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

§ 1252(a)(2)(D); see Turkson v. Holder, 667 F.3d 523, 527 (4th

Cir. 2012).


       1
           Obita is actually from Juba, which is the capital of South
Sudan.      South Sudan became an independent state on July 9, 2011.



                                               2
             Because Obita has conceded that he is a native and

citizen of Sudan and that he has been convicted of a criminal

offense that qualifies as an aggravated felony, see 8 U.S.C.

§ 1101(a)(43)(G) (2006) (defining aggravated felony as including

“a   theft    offense    (including     receipt      of    stolen   property)      or

burglary     offense    for    which   the   term    of    imprisonment     [is]   at

least one year”), we find that § 1252(a)(2)(C) divests us of

jurisdiction over the petition for review. 2                  We therefore deny

leave to proceed in forma pauperis and dismiss the petition for

review.      We dispense with oral argument because the facts and

legal     contentions    are    adequately     presented      in    the    materials

before    the   court    and    argument     would   not    aid    the    decisional

process.

                                                              PETITION DISMISSED




      2
        Obita   does  not  raise  any  questions  of   law  or
constitutional issues that would fall within the exception set
forth in § 1252(a)(2)(D).



                                         3